Exhibit 10.1
Execution Copy
EXTENSION
WITH RESPECT TO
THE 6% CLASS A CONVERTIBLE PREFERRED STOCK OF
XO HOLDINGS, INC.
          This Extension (“Extension”), dated as of February 5, 2009, with
respect to the shares of 6% Class A Convertible Preferred Stock (the “Class A
Preferred Stock”) of XO Holdings, Inc. (“XO”), held by ACF Industries Holding
Corp. (“ACF Holding”), is made for the benefit of XO.
RECITALS
          A. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in XO’s Certificate of Designation (the
“Certificate of Designations”) of the Powers, Preferences and Relative,
Participating, Optional and Other Special Rights of the Class A Preferred Stock
and Qualifications, Limitations and Restrictions thereof.
          B. Pursuant to paragraph (e)(i)(A) of the Certificate of Designations,
on January 15, 2010, the Company is required to redeem in cash and in the manner
provided for in paragraph (e)(ii) of the Certificate of Designations, all of the
shares of Class A Preferred Stock then outstanding at a redemption price equal
to 100% of the Liquidation Preference per share as of the Redemption Date (such
payment, the “Mandatory Redemption Payment”).
          C. As of the date hereof, ACF Holding is the record holder of
3,096,549 shares of Class A Preferred Stock (the “ACF Holding Shares”) which
represents approximately 77.4% of the outstanding shares of the Class A
Preferred Stock.
          D. ACF Holding will extend the date on which the Mandatory Redemption
Payment is payable to ACF Holding or its successors or assigns in respect of the
ACF Holding Shares from January 15, 2010 to a date no later than April 15, 2010.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants and agreements herein contained, the parties hereto hereby agree as
follows:
EXTENSION
          1. Effective as of the date of this Extension, ACF Holding hereby
irrevocably agrees that XO need not make the Mandatory Redemption Payment with
respect to the ACF Holding Shares on January 15, 2010 but in lieu thereof XO
can, in its sole discretion, make such payment at any time from January 15, 2010
up to and including April 15, 2010 (with respect to each ACF Holding Share, the
period commencing January 16, 2010 and ending on the date prior to April 16,
2010 on which the Mandatory Redemption Payment in respect of such ACF Holding
Shares actually is made to the holder of such ACF Holding Share is hereafter
referred to as the “Extended Redemption Period”); provided, that,
notwithstanding the foregoing and

 



--------------------------------------------------------------------------------



 



notwithstanding anything to the contrary contained in the Certificate of
Designations, during the Extended Redemption Period with respect to each ACF
Holding Share all of the rights of the holder of such ACF Holding Share and XO
under the Certificate of Designations in respect of such ACF Holding Share shall
continue in full force and effect up to and including the date on which the
Mandatory Redemption Payment in respect of such ACF Holding Share is actually
made to the holder of such ACF Holding Share, including without limitation, the
rights to the accretion of the Liquidation Preference on such ACF Holding Share,
the voting rights in respect of such ACF Holding Share and the conversion rights
in respect of such ACF Holding Share. During the Extended Redemption Period, XO
may redeem any of the ACF Holding Shares in whole or in part without premium or
penalty by paying to the applicable holder of such ACF Holding Shares a
redemption price equal to 100% of the Liquidation Preference per share as of the
date on which such payment is made in the manner provided for in paragraph
(e)(ii) of the Certificate of Designations.
          2. ACF Holding shall permit XO to cause a legend (the “Legend”) to be
added and placed upon each ACF Holding Share certificate as follows:
     “THE MANDATORY REDEMPTION PAYMENT AS PROVIDED IN THE CERTIFICATE OF
DESIGNATIONS HAS BEEN EXTENDED TO AND INCLUDING APRIL 15, 2010. THE REDEMPTION
AMOUNT MAY BE PREPAID, IN WHOLE OR IN PART, BY XO IN ITS SOLE DISCRETION AT ANY
TIME ON OR AFTER JANUARY 15, 2010 BUT ON OR PRIOR TO APRIL 15, 2010.”
     ACF shall not remove the Legend from any ACF Holding Share certificate and
shall apprise any person or entity, or the agent of such person or entity, to
whom ACF transfers any of the ACF Holding Shares that the Legend is placed upon
the stock certificate(s) for such ACF Holding Shares.
          3. Except as expressly provided herein, (a) the execution, delivery
and performance of this Extension shall not constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of ACF Holding under
the Certificate of Designations or any other organizational documents of XO and
(b) the Certificate of Designations and all other organizational documents of XO
shall remain in full force and effect and are hereby ratified and confirmed.
          4. This Extension and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the State of New York, without regard to
conflicts of laws principles.
          5. This Extension may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Extension to be
duly executed and delivered by its respective officers thereunto duly authorized
as of the date first written above.

            ACF INDUSTRIES HOLDING CORP.
      By:   /s/ Keith Cozza         Name:   Keith Cozza        Title:   Vice
President        Acknowledged and Accepted:


XO HOLDINGS, INC.
      By:   /s/ Carl J. Grivner         Name:   Carl J. Grivner        Title:  
Chief Executive Officer     

 